                          UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF ALABAMA




In re                                                                      Case No. 19−32076
                                                                           Chapter 13
Nathaniel Harvest ,
        Debtor.


                                NOTICE OF FILING FEES DUE

     A review of the court's financial records showed that there is an outstanding filing fee of $310.00
due for the above−referenced bankruptcy case filed on July 26, 2019. Upon the filing of a bankruptcy
case, the debtor is responsible for paying the entire filing fee, regardless of the disposition of the case.
Pursuant to Rule 1006, Federal Rules of Bankruptcy Procedure, the outstanding balance on the filing
fee remains due to the court.
    Please pay the outstanding balance with a money order or cashier's check. We do not accept cash.
The case number should be written on the payment. The payee on the money order or cashier's check
should be the U.S. Bankruptcy Court. Failure to pay filing fees will result in additional collection
proceedings. Please send payments to the following address:
        U.S. Bankruptcy Court
        One Church Street
        Montgomery, AL 36104
    If you have questions, please contact the financial administrator at (334) 954−3872.




Dated December 30, 2019




                                                       Juan−Carlos Guerrero
                                                       Clerk of Court




Case 19-32076         Doc 45    Filed 01/01/20 Entered 01/01/20 23:50:02                Desc Imaged
                               Certificate of Notice Page 1 of 2
                                               United States Bankruptcy Court
                                                Middle District of Alabama
In re:                                                                                                     Case No. 19-32076-WRS
Nathaniel Harvest                                                                                          Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 1127-2                  User: msimonds                     Page 1 of 1                          Date Rcvd: Dec 30, 2019
                                      Form ID: nffdue                    Total Noticed: 1

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 01, 2020.
db            #+Nathaniel Harvest,   1401 Arron Street, Apt L21,   Montgomery, AL 36104-7325

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’#’ were identified by the USPS National Change of Address system as requiring an update.
While the notice was still deliverable, the notice recipient was advised to update its address with the court
immediately.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 01, 2020                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 30, 2019 at the address(es) listed below:
              Bankruptcy Administrator   ba@almb.uscourts.gov
              Larry E. Darby, Esq   on behalf of Creditor    Morrow Realty Co. DBA Lanier Place
               LDarbyEsq@knology.net, bankruptcy@alabamaevictions.com;darbylawfirm@yahoo.com
              Larry E. Darby, Esq   on behalf of Creditor    Summit Heritage View, LTD LDarbyEsq@knology.net,
               bankruptcy@alabamaevictions.com;darbylawfirm@yahoo.com
              Leonard N. Math   on behalf of Creditor   GUARDIAN CREDIT UNION noticesmd@chambless-math.com
              Richard D. Shinbaum   on behalf of Debtor Nathaniel Harvest rshinbaum@smclegal.com,
               scarter@smclegal.com;tbramlett@smclegal.com;shinbaumrr52086@notify.bestcase.com
              Sabrina L. McKinney   trustees_office@ch13mdal.com
                                                                                             TOTAL: 6




          Case 19-32076            Doc 45       Filed 01/01/20 Entered 01/01/20 23:50:02                         Desc Imaged
                                               Certificate of Notice Page 2 of 2
